Citation Nr: 1428060	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-11 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010 the Veteran testified before a Veterans Law Judge at a Travel Board hearing conducted at the RO.  A transcript is of record.

The Veteran's claim was remanded for additional development in April 2011.  

After the matter was returned to the Board, the Veteran was informed in a May 2014 letter that the individual who conducted his hearing was no longer employed by the Board.  The Veteran was offered an opportunity to testify at another hearing.  See 38 C.F.R. § 20.707 (2013).  That same month, the Veteran responded that he did not desire another hearing and requested that the Board consider his claim based on the evidence of record.  Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2013).

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issue of entitlement to an increased rating for tinnitus was raised in a July 2011 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDING OF FACT

The Veteran's bilateral hearing loss disability first manifested many years after service, is not etiologically related to a disease, injury, or event in service, and was not otherwise caused or aggravated by his service-connected tinnitus.


CONCLUSION OF LAW

Entitlement to service connection for a bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VCAA letters dated in October 2008 and May 2011 fully satisfied the duty to notify provisions.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  

As noted above, the Veteran also was afforded a hearing before a Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Indeed, in part based on the information elicited from the Veteran during the June 2010 Board hearing, the Board remanded the Veteran's claim for additional development in April 2011.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private treatment records identified by the Veteran were obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided VA examinations for his bilateral hearing loss in December 2008 and May 2011.  The examiners diagnosed bilateral sensorineural hearing loss. The VA examiners concluded, however, that the Veteran's hearing loss disability was unrelated to his military service.  The May 2011 VA examiner also concluded that it was less likely than not that the Veteran's bilateral hearing loss disability was caused or aggravated by his service-connected tinnitus disability.  As will be discussed in greater detail below, the examiners took into account the Veteran's reported history, his current symptoms, review of the available private and VA treatment records, and the results of physical and diagnostic examinations.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the association of VA treatment records, the May 2011 VCAA notice letter, the May 2011 VA examination report, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its April 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, however, there is no presumed service connection because a hearing loss disability was not medically diagnosed within one year of discharge.  Notwithstanding, the Board will consider whether service connection is otherwise warranted on a direct or secondary basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran alleges that he has current bilateral hearing loss due to in-service noise exposure.  Specifically, the Veteran asserts that he had significant noise exposure from tanks and associated munitions during his period of service.  In the alternative, the Veteran contends that he has a bilateral hearing loss disability that was caused or aggravated by his service-connected tinnitus.

The Veteran's DD-214 confirms that he worked as an armor crewman.  The Board recognizes that exposure to significant acoustic trauma during such work is possible.  For the purpose of this decision alone, therefore, in-service acoustic trauma may be presumed.

The Veteran's service treatment records, however, are silent as to any complaints, treatment or diagnoses of hearing loss.  In a June 1970 Report of Medical History, the Veteran denied any history of hearing loss or ear trouble.  In a contemporaneous Report of Medical Examination, hearing acuity was measured at between 0 and 5 decibels bilaterally at every frequency.  The audiometric findings were precisely the same as those measured during his August 1967 enlistment examination.  In a September 1970 Statement of Medical Condition at separation, the Veteran asserted that there had been no change in his medical condition since the time of the June 1970 examination.  

After service, during the Veteran's June 2010 Board hearing he acknowledged that he did not notice chronic decreased hearing acuity until after separation from service, although he asserted that the problem onset occurred quite shortly after separation.  The Veteran did describe decreased hearing acuity in the immediate aftermath following exposure to loud noises in service, but that hearing would return to normal after a period of time.  

In support of his claim, the Veteran submitted multiple lay statements from friends and family describing his reports of ringing in the ears and hearing problems from the time of his return from service.  

As noted, the Veteran was afforded a VA audio examination in December 2008.  The examiner noted review of the claims file.  The Veteran reported that he suspected that his hearing loss began in the 1970s.  Following examination, the examiner diagnosed bilateral sensorineural hearing loss.  As to etiology, the examiner concluded that the disability was not due to in-service noise exposure because the Veteran had normal hearing at separation from service.  

The Veteran's claim was remanded by the Board and he was afforded another VA examination in May 2011.  The examiner noted review of the claims file.  The Veteran reported in-service noise exposure from working and firing weapons from inside a tank, with no hearing protection used.  He denied significant post-service noise exposure, but did concede some automobile and motorcycle noise.  The Veteran's reports were deemed by the examiner to be consistent, valid, and credible.  A combination of the current examination results, the December 2008 VA examination report, and the entrance and separation examinations during service, made it clear to the examiner that the Veteran's current bilateral hearing loss disability was not caused by in-service noise trauma.  The Veteran had normal hearing at separation and there was no measurable change in hearing sensitivity in either ear compared to the enlistment audiogram.  As to any claimed relationship to the tinnitus, the examiner noted that there was no known literature or evidence to support the Veteran's claim that his service-connected tinnitus either aggravated or caused his bilateral hearing loss.  While a hearing loss disability could be a cause of tinnitus, the opposite was not known.  That is, there was no known finding that tinnitus could cause or aggravate hearing loss.  

Thus, the Veteran has a current bilateral sensorineural hearing loss disability. The pertinent inquiry, then, is whether the current bilateral hearing loss was caused by any incident of service, to include noise exposure from tanks, and/or was caused or aggravated by his service-connected tinnitus.  The Board concludes that it was not.

The Board finds the opinions as to the etiology of the Veteran's hearing loss expressed in the May 2011 VA examiner's examination report of significant probative value.  The examination was based on a review of the claims file, interview of the Veteran, and audio examination.  The VA examiner considered the Veteran's reported in-service noise exposure from working in and around tanks, but concluded that it was less likely than not that his current hearing loss was related to his military service or was caused or aggravated by his service-connected tinnitus.  As to the hearing loss being directly related to service, the examining audiologist based his conclusion on both the normal hearing at separation (based on the June 1970 audiogram) and the absence of any measurable change in hearing acuity in either ear compared to the entrance examination audiogram.  As to the relationship with the service-connected tinnitus, the examiner stated that there was no known literature or evidence supporting the assertion that tinnitus could cause or aggravate a hearing loss disability.  The examiner did note that the reverse could be true (i.e. that hearing loss could cause tinnitus).  Consequently, the Board finds this report to be the most probative evidence of record as to whether his current hearing loss disability is related to service or his service-connected tinnitus.

The Board has considered the Veteran's report of decreased hearing acuity that he first noticed very shortly after separating from service.  To the extent that such a contention can be considered a report of a continuity of hearing problems from service, the Board is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as hearing loss, specifically listed in 3.309(a).  Cf. Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  That said, while the Veteran is competent to report a continuity of symptomatology, a hearing loss disability for VA purposes is based on whether the level of hearing acuity at multiple frequencies meets the criteria of 38 C.F.R. § 3.385 to be considered a hearing loss disability for VA purposes.  In light of the Veteran's report of hearing loss, but the audiometric findings of normal hearing acuity shortly before separation from service and the Veteran's assertion at separation that nothing had changed since the time of the last audiogram, the Board does not find that his lay reports of continuity of symptomatology alone are sufficient to establish entitlement to service connection for a hearing loss disability in light of the mechanical nature of determining a hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As to the Veteran's general contentions that his hearing loss disability was incurred in or is otherwise related to his military service or was caused or aggravated by his service-connected tinnitus, given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the competent health care provider to be the most probative evidence of record as to the relationship between the Veteran's current bilateral hearing loss and his military service and/or service-connected tinnitus.  As such, the Board is of the opinion that the May 2011 VA medical opinion ultimately outweighs the Veteran's contentions as to etiology.  See id.; see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In summary, no medical professional has linked the Veteran's current bilateral hearing loss to service or his service-connected tinnitus, and, in fact, there is medical evidence to the contrary.  Moreover, the Veteran reports that he did not notice any chronic decreased hearing acuity until after service.  In addition, there were no complaints or findings of hearing loss upon separation examination.  In light of the evidence, the Board concludes that the preponderance of the evidence is against the claim, and that service connection for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


